Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated June 10, 2020. Claims 1- 8 of the application are pending and have been examined.

Foreign Priority

2. 	Acknowledgment is made of applicant's claim for foreign priority based on an application 201910496917.8 filed in China on June 10, 2019.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

3.	Acknowledgment is made of the information disclosure statements filed on June 10, 2020 together with lists of patents and copies of papers. The patents and papers have been considered.

Drawings 

4	The drawings submitted on June 10, 2020  are accepted.
Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea without significantly more. 

5.1	Claim 1 is directed to:
A method for screening a correlated seed turbine for wind direction prediction, wherein the method comprises the following steps:
(1) modeling a yaw event of a wind turbine based on a wind direction, a wind speed and a yaw parameter, and obtaining a wind turbine yaw event flag of each wind turbine in a wind farm during a modeling period;
(2) classifying and counting the wind turbine yaw event flag, and obtaining a yaw correlation coefficient of other wind turbines each with a target wind turbine in the wind farm; and
(3) screening a seed turbine based on the yaw correlation coefficient.

Step 1 analysis
A method for screening a correlated seed turbine for wind direction prediction, wherein the method comprises the following steps:
(1) modeling a yaw event of a wind turbine based on a wind direction, a wind speed and a yaw parameter, and obtaining a wind turbine yaw event flag of each wind turbine in a wind farm during a modeling period;
(2) classifying and counting the wind turbine yaw event flag, and obtaining a yaw correlation coefficient of other wind turbines each with a target wind turbine in the wind farm; and
(3) screening a seed turbine based on the yaw correlation coefficient.

Therefore, it belongs to the category of “process” and is one of the categories identified as patent eligible under 35 USC 101.

Step 2A, prong 1 

In claim 1, the process of “(1) modeling a yaw event of a wind turbine based on a wind direction, a wind speed and a yaw parameter” limitation, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitations using mathematical concepts. That is, nothing in the claim preclude the “(1) modeling a yaw event of a wind turbine based on a wind direction, a wind speed and a yaw parameter” step from practically being performed using mathematical concepts. For example, the claim encompasses the user performing “(1) modeling a yaw event of a wind turbine based on a wind direction, a wind speed and a yaw parameter” using mathematical concepts. 
In claim 1, the process of “obtaining a wind turbine yaw event flag of each wind turbine in a wind farm during a modeling period” limitation, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitations using mathematical concepts. That is, nothing in the claim preclude the “obtaining a wind turbine yaw event flag of each wind turbine in a wind farm during a modeling period” step from practically being performed using mathematical concepts. For example, the claim encompasses the user performing “obtaining a wind turbine yaw event flag of each wind turbine in a wind farm during a modeling period” using mathematical concepts. 
In claim 1, the process of “(2) classifying and counting the wind turbine yaw event flag” limitation, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitations using mathematical concepts. That is, nothing in the claim preclude the “(2) classifying and counting the wind turbine yaw event flag” step from practically being performed using mathematical concepts. For example, the claim encompasses the user performing “(2) classifying and counting the wind turbine yaw event flag” using mathematical concepts. 
In claim 1, the process of “obtaining a yaw correlation coefficient of other wind turbines each with a target wind turbine in the wind farm” limitation, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitations using mathematical concepts. That is, nothing in the claim preclude the “obtaining a yaw correlation coefficient of other wind turbines each with a target wind turbine in the wind farm” step from practically being performed using mathematical concepts. For example, the claim encompasses the user performing “obtaining a yaw correlation coefficient of other wind turbines each with a target wind turbine in the wind farm” using mathematical concepts. 

Accordingly, the claim recites an abstract idea.
 
Step 2A Prong Two

Step 2A, Prong 2: 
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “(3) screening a seed turbine based on the yaw correlation coefficient”. Screening is displaying data. The step of “screening a seed turbine based on the yaw correlation coefficient” represents an extra-solution activity (see MPEP 2106.05(g).  

Step 2B: 
The claim does not include additional elements that are sufficient to amount to an inventive concept/significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of “screening a seed turbine based on the yaw correlation coefficient” is extra-solution activity which is considered insignificant, in that the limitation is just nominal or tangential additions to the claim, and “screening data” is well-known.  Thus, taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

5.2	Dependent claims 2-8, recite the abstract ideas of:
(claim 2) in step (1), a value of the wind turbine yaw event flag is {-1,0,1}, wherein 1 indicates clockwise yaw, -1 indicates counterclockwise yaw, and 0 indicates no yaw (performed using mathematical concepts in that a person could mathematically assign a value to the wind turbine yaw event flag); 
 (claim 3) performing steps (11) to (16) for a wind turbine n to obtain a wind turbine yaw event flag, n = I,2 ..., k, wherein k is a total number of wind turbines in the wind farm (performed using mathematical concepts in that a person could mathematically assign a value to the wind turbine yaw event flag);
(11) setting i = I, wherein 
    PNG
    media_image1.png
    29
    33
    media_image1.png
    Greyscale
  is a yaw angle of the wind turbine n at an ith moment; 
    PNG
    media_image2.png
    31
    28
    media_image2.png
    Greyscale
 is a measured wind direction of the wind turbine n at the ith moment (performed using mathematical concepts in that a person could mathematically set value of i to I);
 (12) obtaining a yaw angle 
    PNG
    media_image1.png
    29
    33
    media_image1.png
    Greyscale
 of the wind turbine n at a ith moment:
 
    PNG
    media_image1.png
    29
    33
    media_image1.png
    Greyscale
= 
    PNG
    media_image2.png
    31
    28
    media_image2.png
    Greyscale

 (performed using mathematical concepts in that a person could mathematically assign a value to a yaw angle 
    PNG
    media_image1.png
    29
    33
    media_image1.png
    Greyscale
;
  (13) obtaining a yaw start angle 
    PNG
    media_image3.png
    34
    28
    media_image3.png
    Greyscale
	of the wind turbine n at the ith moment according to the following formula:


    PNG
    media_image4.png
    75
    196
    media_image4.png
    Greyscale

wherein, 
    PNG
    media_image5.png
    34
    26
    media_image5.png
    Greyscale
	is a measured wind speed of the wind turbine n at the ith moment; 
    PNG
    media_image6.png
    31
    37
    media_image6.png
    Greyscale
 is a set segmented wind speed; 
    PNG
    media_image7.png
    27
    38
    media_image7.png
    Greyscale
  and 
    PNG
    media_image8.png
    21
    41
    media_image8.png
    Greyscale
 are set yaw start angles (performed using mathematical concepts in that a person could mathematically assign a value to the yaw start angle);
(14) calculating a wind deflection angle 
    PNG
    media_image9.png
    31
    38
    media_image9.png
    Greyscale
of the wind turbine n at the ith moment:

    PNG
    media_image10.png
    84
    237
    media_image10.png
    Greyscale
 (performed using mathematical concepts in that a person could mathematically calculate a wind deflection angle);
 (15) obtaining a wind turbine yaw event flag Pin of the wind turbine n at the ith moment and updating Din according to the following formulas;

    PNG
    media_image11.png
    116
    277
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    81
    217
    media_image12.png
    Greyscale

 (performed using mathematical concepts in that a person could mathematically set a wind turbine yaw event flag and update the values of yaw angle);
[AltContent: textbox ()](16) assigning i= i + 1, and determining whether i is less than 
    PNG
    media_image13.png
    27
    43
    media_image13.png
    Greyscale
; if yes, returning to step (13), otherwise ending, wherein 
    PNG
    media_image13.png
    27
    43
    media_image13.png
    Greyscale
 is a total number of moments during the modeling period (performed using mathematical concepts in that a person could mathematically update the value of i and make mathematical comparisons and branch to perform different operations);
 (claim 4) numbering the target wind turbine as 
    PNG
    media_image14.png
    34
    34
    media_image14.png
    Greyscale
 and performing steps (21) to (23) for a wind turbine j in the wind farm to obtain a yaw correlation coefficient 
    PNG
    media_image15.png
    30
    40
    media_image15.png
    Greyscale
 of the wind turbine j with the target wind turbine in the wind farm, wherein,  j =1, 2,• • •, k and 
    PNG
    media_image16.png
    26
    61
    media_image16.png
    Greyscale
, and k is a total number of wind turbines in the wind farm: (performed using mathematical concepts in that a person could mathematically number the target wind turbine and perform steps in the wind farm to obtain a yaw correlation coefficient between turbines in the wind farm);
 (21)  counting a number of times L(l,1) when the wind turbine j and the target wind turbine both yaw with the same yaw event at adjacent moments during the modeling period, a number of times L(1, 2) when the wind turbine j yaws but the target wind turbine does not yaw at adjacent moments during the modeling period, a number of times L(2, 1) when the wind turbine j does not yaw but the target wind turbine yaws at adjacent moments during the modeling period, and a number of times L(2, 2) when the wind turbine j and the target wind turbine both do not yaw at adjacent moments during the modeling period, according to the wind turbine yaw event flag (performed using mathematical concepts in that a person could mathematically count a number of times L(l,1) when the wind turbine j and the target wind turbine both yaw with the same yaw event at adjacent moments during the modeling period, a number of times L(1, 2) when the wind turbine j yaws but the target wind turbine does not yaw at adjacent moments during the modeling period, a number of times L(2, 1) when the wind turbine j does not yaw but the target wind turbine yaws at adjacent moments during the modeling period, and a number of times L(2, 2) when the wind turbine j and the target wind turbine both do not yaw at adjacent moments during the modeling period, according to the wind turbine yaw event flag);
(22) calculating a yaw correlation coefficient 
    PNG
    media_image15.png
    30
    40
    media_image15.png
    Greyscale
 of the wind turbine j with the wind turbine 
    PNG
    media_image14.png
    34
    34
    media_image14.png
    Greyscale
  according to L(l,1),  L(1, 2), L(2, 1) and  L(2, 2 (performed using mathematical concepts in that a person could mathematically calculate a yaw correlation coefficient between two turbines using the data L(l,1),  L(1, 2), L(2, 1) and  L(2, 2);

(claim 5) (21a) counting a number of times n(a,b) when the wind turbine yaw event flag of the target wind turbine is b and the wind turbine yaw event flag of the wind turbine j at the next moment is a during the modeling period, according to the wind turbine yaw event flag, wherein a and b are {-1,0,1} (performed using mathematical concepts in that a person could mathematically count a number of times n(a,b) when the wind turbine yaw event flag of the target wind turbine is b and the wind turbine yaw event flag of the wind turbine j at the next moment is a during the modeling period, according to the wind turbine yaw event flag, wherein a and b are {-1,0,1});
(21b) determining	L(l,1),  L(1, 2), L(2, 1) and  L(2, 2) according to the following formulas:

    PNG
    media_image17.png
    156
    279
    media_image17.png
    Greyscale
 (performed using mathematical concepts in that a person could mathematically determine L(l,1),  L(1, 2), L(2, 1) and  L(2, 2) according to the formulas);

 (claim 6) in step (22), 
    PNG
    media_image15.png
    30
    40
    media_image15.png
    Greyscale
 is determined by the following formula:

    PNG
    media_image18.png
    91
    394
    media_image18.png
    Greyscale
 (performed using mathematical concepts in that a person could mathematically determine the value of  
    PNG
    media_image15.png
    30
    40
    media_image15.png
    Greyscale
 according to the formula);

(claim 7) (31) comparing the yaw correlation coefficient of other wind turbines each with the target wind turbine in the wind farm (performed using mathematical concepts in that a person could mathematically compare the yaw correlation coefficient of other wind turbines each with the target wind turbine in the wind farm);
(32) screening a wind turbine with the strongest correlation as the correlated seed turbine for wind direction prediction. Screening is displaying. The step of “screening a wind turbine with the strongest correlation as the correlated seed turbine for wind direction prediction” represents an extra-solution activity (see MPEP 2106.05(g).  
 (claim 8) the wind turbine with the strongest correlation is screened according to the following formula:

    PNG
    media_image19.png
    47
    424
    media_image19.png
    Greyscale


wherein, n2 is the number of the target wind turbine; 
    PNG
    media_image15.png
    30
    40
    media_image15.png
    Greyscale
 is the yaw correlation coefficient of the wind turbine j with the target wind turbine, j = 1, 2,• • •, k and 
    PNG
    media_image20.png
    28
    52
    media_image20.png
    Greyscale
, and k is a total number of wind turbines in the wind farm. Screening is displaying. The step of “screening a wind turbine with the strongest correlation” represents an extra-solution activity (see MPEP 2106.05(g).  
 
These claims deal with ineligible abstract ideas (mathematical concepts) and do not amount to an inventive concept/significantly more than the abstract idea. When the elements are considered individually and as an ordered combination, the claims do not integrate the judicial exception into some practical application. The claims cannot provide an inventive concept. The claims are not patent eligible.

Allowable Subject Matter

6.	Claims 1-8 of the application would be allowable over prior art of record if the claim rejections under 35 USC 101 described in Paragraph 5 above are overcome

7.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:

The closest prior art of record shows:
(1) controlling a wind turbine comprising a wind direction sensor, a yawing system, and a control system for yawing the wind turbine rotor relative to the wind. The method comprises measuring a first wind direction parameter by the wind direction sensor before performing a yaw event. The yaw event comprises the steps of determining a yawing parameter for the wind turbine as a function of the wind direction parameter, and yawing the wind turbine according to the yawing parameter. A data set is determined  comprising the first wind direction parameter, a wind direction sensor angle determined as a difference in the measured wind direction parameter before and after the yawing event, and a yaw angle indicative of the yawing performed during the yawing event. Over time a group of data sets is obtained and a wind direction offset is determined from the group of data sets which is used to adjust the wind direction parameter. The adjusted wind direction parameter is used in the controlling of the wind turbine. A yaw event comprises determining and re-determining a yaw parameter several times and yawing the wind turbine accordingly. The yaw event comprises repeating the steps of determining a control parameter and controlling the wind turbine a number of times. Obtaining a number of pre-defined wind speed intervals and obtaining a wind direction offset for each wind speed interval. By determining a wind direction offset for a number of wind speed intervals, a more precise method with improved accuracy for better capturing that the wind direction is achieved and the wind direction is adjusted differently under different operating condition of the wind turbine and under different wind speeds. (Nielsen, J., WIPO WO 2018001433 A1); 
(2) a yaw control system and a yaw control method for a wind turbine generator; In a wind turbine generator, the direction of the rotor is normally changed in accordance with the wind direction in order to efficiently convert the wind energy to the rotational energy of the rotor. Controlling the yaw direction of the nacelle so that the rotor rotational plane faces the wind direction according to the wind direction deviation between the direction of the nacelle and the actual wind direction. Use the yaw direction estimation part instead of the yaw direction sensor for obtaining a yaw direction value upon occurrence of trouble or abnormality of the yaw direction sensor. a wind direction sensor for detecting a wind direction of a wind which acts on the wind turbine generator, wherein the yaw drive control part is configured to rotate the nacelle in the yaw rotation direction based on a detected result of the wind direction sensor so that the nacelle follows the wind direction detected by the wind direction sensor. In the yaw control system, the yaw rotation direction is determined based on the estimate value of the yaw direction by the yaw drive control part upon occurrence of abnormality of the yaw direction sensor. The yaw control system is employed for a wind farm  where a plurality of wind turbine generators are provided. for the wind farm, a wind condition monitoring device (MET) may be provided. The yaw drive control part is configured to calculate the control signal for rotating the nacelle based on the detected result of the wind direction sensor and the wind velocity sensor. The yaw drive control part is configured to rotate the nacelle so that the nacelle follows the wind direction detected by the wind direction sensor (Kii et al., U.S. Patent Application Publication 20150240783 A1); 
(3) a method for reducing the loading on a wind turbine during high yaw error events, the method comprising detecting a wind turbine yaw error; and operating a load-reducing controller for the wind turbine to mitigate one or more structural loads associated with the yaw error. The yaw error detection block operates on the basis of a first threshold, and an optional second threshold, for the detection of an extreme yaw error. Depending on which of the first or second thresholds are passed, the detection block may output one or more detection flags indicating to the controller blocks, the severity of the yaw error event. For example, the output  may correspond to an output 'flag' indicating a moderate yaw event, or may correspond to an output or flag indicating an extreme yaw event signal. It may be desirable to engage certain of the controllers only when an extreme yaw error event is detected, and take no action for the controller if only a medium yaw error event is detected. The wind turbine can be safely operated despite an extreme yaw events occurring (Atzler et al., WIPO Patent WO 2015048972 A1); 
(4) A method of operating a wind farm including a plurality of wind turbines with turbine components subject to degradation comprises the following steps: Predicting, for a turbine component of a first wind turbine and for each time interval or time step of a sequence of time intervals into the future, based on a sequence or trajectory of first turbine control input values u.sub.1(t) including a component maintenance action at a maintenance interval t.sub.M, and based on a model of the first wind turbine, a component life index L(t), or a simulated lifetime trajectory value indicative of a consumed or remaining life of the component; Determining optimum turbine control input values u*(t) including an optimum maintenance interval t.sub.M* that optimize a value of an objective function J(u) depending on the component life index L and optionally on other forecast trajectories; Operating the first wind turbine according to at least one optimum turbine control input value u.sub.1*(t.sub.1) at the first time step or during the first time interval. Turbine control input values include one or more of a pitch angle, yaw angle, nacelle direction, blade settings, rotation speed of the turbine, and set-points for active P or reactive Q power of a wind turbine. predicting, for each of the sequence of time intervals into the future a wind forecast including wind speed and wind direction at each of the plural of wind turbines, and calculating, for each of the sequence of time intervals into the future, an electrical power output of each turbine based on the wind forecast and based on the trajectory of turbine control input values u.sub.J(t). predicting, for each of the sequence of time intervals into the future an electrical power demand or power generation forecast for the wind farm, with a power generation forecast, or bid, being indicative of a power the wind farm operator is offering to produce, and being less than a power demand forecast issued by a network operator. The wind farm has a certain wind farm layout specifying an electrical collector grid topology and a mutual geographical arrangement of the individual wind turbines. The latter allows to account for wind turbulences, or wake effects, between different wind turbines in the wind farm management system. The wind farm management system includes an inter-turbine interaction module for evaluating aerodynamic and electrical or electro/mechanical interactions between individual wind turbines of a wind farm. In a simplified picture, if an upstream turbine creates wakes, a downstream turbine experiences more turbulent conditions and corresponding mechanical vibrations. The inter-turbine interaction may be quantified as a function of the operational points the individual turbines. Accordingly, by suitably balancing the operational points of neighboring turbines, the mechanical load can in some cases be transferred or migrated from one turbine to another. (Timbus et al., EP 2955368 A1).

None of these references taken either alone or in combination with the prior art of record discloses a method for screening a correlated seed turbine for wind direction prediction, specifically including: 
(Claims 1) “(2) classifying and counting the wind turbine yaw event flag, and obtaining a yaw correlation coefficient of other wind turbines each with a target wind turbine in the wind farm; and
(3) screening a seed turbine based on the yaw correlation coefficient”, in combination with remaining elements of the claim.
 
 All dependent claims are allowable because of their dependence on the allowable independent claims.
 
Art considered

8.	The following additional patents and papers are cited to show the state of the art at the time of Applicants' invention with respect to a method for screening a correlated seed turbine for wind direction prediction.
1.	Nielsen et al., "Control method for wind turbine", WIPO Patent WO 2017178027 A1, October 2017. 
2.	Ma, Lei, “Active yaw control method and controller of wind turbine Generator system”, Chinese Patent CN 108167119 B, April 2019.
3.	Wilson et al., "System and method for validating optimization of a wind farm”, U.S. Patent Application Publication 2017/0328348 A1, November 2017.
4.	Chen Yong, “Yawing control method and device for a wind generator set”, Korean Patent KR 20180011212 A, January 2018.

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	October 25, 2022